In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-07-00105-CR
______________________________


DARIN KEITH MARTIN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 21st Judicial District Court
 Burleson County, Texas
Trial Court No. 13,369





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

 Darin Keith Martin appeals his convictions for forgery, fraudulent use of identifying
information, and forgery of a governmental record.  Three separate appeals arising from these
convictions are presently pending before this Court.  This appeal concerns Martin's conviction for
fraudulent use of identifying information. (1)
    	Martin raises identical issues and makes identical arguments in all three of the appeals. 
Martin's sole issue on appeal is that the trial court erred in denying his motion to suppress the
evidence.   
	Because the issues raised in each appeal are identical, for the reasons stated in our opinion
dated this day in Martin v. State, No. 06-07-00104-CR, we affirm the judgment of the trial court.

						Josh R. Morriss, III
						Chief Justice

Date Submitted:	February 19, 2008
Date Decided:		March 27, 2008

Do Not Publish



1. Martin's forgery conviction was appealed in cause number 06-07-00104-CR, and his
conviction for forgery of a governmental record was appealed in cause number 06-07-00106-CR.